Citation Nr: 1627922	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-49 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  They have since been transferred to the RO in Phoenix, Arizona.  These matters were previously before the Board in September 2014, when they were remanded to schedule the Veteran for a Board videoconference hearing.  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for a cervical spine disability resulting from an automobile accident that occurred in 1975.  In support of his claim, the Veteran has submitted buddy statements from fellow service members regarding the accident.  The Veteran also maintains that he is entitled to a TDIU based on his service-connected lumbar spine and radiculopathy disabilities.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  
Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the Veteran's claim for service connection for a cervical spine disability, the Board observes that the RO scheduled the Veteran for a VA examination in January 2014.  A February 2014 statement from the Veteran indicates that he requested that the examination be rescheduled at the Phoenix VA Medical Center (VAMC) because he was residing in Arizona.  In his letter, the Veteran provided Arizona mailing addresses and two telephone numbers.  According to the March 2014 Statement of the Case (SSOC), an examination was rescheduled for February 2014, but the Veteran did not report for the examination and did not show cause as to why he was unable to do so.  As set forth in a May 2014 statement from the Veteran, as well as his May 2016 hearing testimony, the notification regarding the scheduled hearings was sent to a Texas address that is used only for mail forwarding; because the Veteran resides in various RV locations during the year, he does not have a permanent mailing address.  Additionally, the Veteran maintains that although he has attempted to reschedule the examination to take place at the Phoenix VAMC, he has been unsuccessful.  

In light of this history, the Veteran has shown cause as to why he did not report for the scheduled examinations.  38 C.F.R. § 3.655(a).  Moreover, the record suggests that the Veteran did not receive proper notice of the scheduled examinations.  Accordingly, the Board finds that a remand is warranted to provide the Veteran an additional opportunity to appear for a VA examination to determine the nature and etiology of his claimed cervical spine disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that based on his May 2016 hearing testimony and a December 2007 statement, the Veteran has received treatment from the El Paso and Albuquerque VAMCs, and possibly, VAMCs or clinics in San Diego, California; Show Low, Arizona; and Edinburg, Texas.  VA treatment records from the El Paso VAMC were last obtained in March 2008, and treatment records from the Albuquerque VAMC were last obtained in July 2012.  However, the record does not contain treatment records from the San Diego, Show Low, or Edinburg locations.  At the May 2016 hearing, the Veteran also indicated that there may be private treatment records pertaining to his cervical spine disability dating back to the 1970s; however, he reported that he was unable to obtain these records because the clinics were either closed or the files were no longer of record.  Thus, on remand, the AOJ should attempt to obtain any outstanding treatment records from VA and private medical providers that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Finally, as noted above, the Veteran has indicated that he resides in various RV locations during the year and does not have a permanent mailing address; as such, he has requested that VA contact him by telephone or email regarding any examination that is scheduled on his behalf.  The Board observes that in a May 2016 statement, the Veteran provided recent contact information, including mailing addresses, phone numbers, and an email address.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding VA treatment records from the Albuquerque, El Paso, San Diego, Edinburg, and Show Low VAMCs or clinics.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed cervical spine disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed cervical spine disability is caused by, or otherwise etiologically related to, his active military service, to include an in-service 1975 jeep accident.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the May 2008 buddy statements from Colonel C.R. and Lieutenant Colonel J.M.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After the above development has been completed to the extent possible, reevaluate the claim for TDIU, to include conducting any necessary VA examinations to address the current severity of his service-connected disabilities.  

4.	Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with an SSOC and afforded an appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

